PER CURIAM.
Appellant, Ernest Robbins, was informed against and pled guilty to robbery and unlawful display of a firearm. He was sentenced to five years imprisonment on the *872robbery count and at the termination thereof to three years probation on the charge of unlawful display of a firearm. After completion of his prison sentence and while serving his probationary term for unlawful display of a firearm, he was charged with a violation of probation. Following a hearing, defendant’s probation was revoked and he was sentenced to 15 years for unlawful display of a firearm.
Robbins appeals and argues that the court lacked jurisdiction to impose this 15-year sentence because the original order placing him on probation was a nullity in that the charges of robbery and the unlawful possession of a firearm while engaged in a criminal offense were facets of the same transaction and, therefore, the only sentence which could have been imposed was for the highest offense, i. e. robbery.
This argument has already been considered and disposed of adversely to the defendant. See Johnson v. State, 338 So.2d 556 (Fla.3d DCA 1976).
Affirmed.